Execution Copy

REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of April 1, 2015 (this
“Agreement”), is made among Coty Inc., a Delaware corporation (the “Company”),
and Mousseluxe S.à.r.l., a company organized under the laws of Luxembourg (the
“Shareholder”).
A.On March 12, 2015, the Company and Chanel International B.V., a Dutch
corporation (“Seller”), entered into a Stock Purchase Agreement (the “Purchase
Agreement”), pursuant to which the Company will acquire 100% of the capital
stock of the Companies (as defined in the Purchase Agreement) (the “Sale”).
A.    In connection with the Sale and pursuant to the Purchase Agreement, the
Shareholder, as Seller’s Designated Affiliate (as defined under the Purchase
Agreement), acquired Coty Shares (as defined in the Purchase Agreement) (“Coty
Shares”).
B.    In order to induce the Shareholder to accept the Coty Shares as
consideration for Seller entering into the Purchase Agreement, the Company has
agreed to provide the registration rights set forth in this Agreement.
C.    Capitalized terms used in this Agreement and set forth in Section 11 are
used as defined in Section 11.
Now, therefore, the parties hereto agree as follows:
1.    Mandatory Shelf Registration.
(a)    The Company agrees to file with the SEC as soon as reasonably
practicable, but in no event later than 90 calendar days following the date
hereof, a shelf Registration Statement on Form S-3 or such other form under the
Securities Act then available to the Company providing for the resale pursuant
to Rule 415 from time to time by the Shareholder of any and all Registrable
Shares, which shelf Registration Statement shall be an “automatic shelf
registration statement” as defined under Rule 405, if the Company is eligible to
file such an automatic shelf Registration Statement (the “Mandatory Shelf
Registration Statement”). If the Mandatory Shelf Registration Statement is not
automatically effective when filed with the SEC, the Company agrees to use its
commercially reasonable efforts to cause the Mandatory Shelf Registration
Statement to be declared effective by the SEC within three months after the
initial date of filing thereof.
(b)    The Company shall use its commercially reasonable efforts to cause the
Mandatory Shelf Registration Statement to remain continuously effective until
the earliest of (A) the sale pursuant to a registration statement of all of the
Registrable Shares covered by the Mandatory Shelf Registration Statement, (B)
the sale, transfer or other disposition pursuant to Rule 144 of all of the
Registrable Shares covered by the Mandatory Shelf Registration Statement, (C)




--------------------------------------------------------------------------------



such time as the Registrable Shares covered by the Mandatory Shelf Registration
Statement that are not held by Affiliates of the Company are, in the opinion of
counsel to the Company, eligible for resale pursuant to Rule 144 so long as the
Company is current in its 1934 Act reporting, if so required by Rule 144, (D)
such time as all of the Registrable Shares covered by the Mandatory Shelf
Registration Statement have been sold to the Company or any of its subsidiaries
or (E) the third anniversary of the effective date of the Mandatory Shelf
Registration Statement. The Mandatory Shelf Registration Statement shall provide
for the resale of Registrable Securities from time to time, and pursuant to any
method or combination of methods legally available to, and requested by, the
Shareholder. The Company will pay all Registration Expenses incurred in
connection with any registration pursuant to this Section 1.
2.    Demand Registrations.
(a)    Requests for Registration. At any time following the six month
anniversary of the date hereof, and regardless of the effectiveness of the
Mandatory Shelf Registration Statement, the Shareholder shall be entitled to
make request(s) in writing that the Company effect the registration of all or
any part of the Registrable Securities held by the Shareholder (a “Registration
Request”). The Shareholder shall be entitled to make a total of three such
Registration Requests. The Company will use its commercially reasonable efforts
to register, in accordance with the provisions of this Agreement, all
Registrable Securities that have been requested to be registered by the
Shareholder in the Registration Request (a “Demand Registration”); provided,
that the Company will not be required to effect a registration pursuant to this
Section 2(a) unless (i) the aggregate number of shares proposed to be registered
constitutes at least 30% of the total number of Registrable Securities acquired
by the Shareholder under the Purchase Agreement or (ii) if the total number of
Registrable Securities then outstanding is less than such amount, all of the
Registrable Securities then outstanding. The Company will not be obligated to
effect a registration pursuant to this Section 2(a) more than once in any nine
month period. Except to the extent prohibited by applicable law, the Company
will pay all Registration Expenses incurred in connection with any registration
pursuant to this Section 2.
(b)    Limitation on Demand Registrations. A request for registration will not
constitute the use of a Registration Request pursuant to Section 2(a) if (i) the
Shareholder determines in good faith to withdraw (prior to the effective date of
the Registration Statement relating to such request) the proposed registration,
(ii) the Registration Statement relating to such request is not declared
effective within 90 days of the date such registration statement is first filed
with the SEC, (iii) prior to the sale of at least 90% of the Registrable
Securities included in the registration relating to such request, such
registration is adversely affected by any stop order, injunction or other order
or requirement of the SEC or other governmental agency, quasi-governmental agent
or self-regulatory body or court

2



--------------------------------------------------------------------------------



for any reason other than error or misconduct of the Shareholder and the Company
fails to have such stop order, injunction or other order or requirement removed,
withdrawn or resolved to the reasonable satisfaction of the holders of a
majority of securities included in such registration statement within 30 days of
the date of such order, (iv) more than 25% of the Registrable Securities
requested by the Shareholder to be included in the registration are not so
included pursuant to Section 2(e); provided, that, notwithstanding the
foregoing, the Shareholder shall nonetheless be permitted to include the number
of Registrable Securities that the underwriter permits to be included in such
registration or (v) the conditions to closing specified in any underwriting
agreement or purchase agreement entered into in connection with the registration
relating to such request are not satisfied (other than as a result of a material
breach thereunder by the Shareholder). Notwithstanding the foregoing but except
to the extent prohibited by applicable law, the Company will pay all
Registration Expenses in connection with any request for registration pursuant
to Section 2(a) regardless of the application of this provision.
(c)    Restrictions on Demand Registrations. The Company may postpone for a
reasonable period of time, not to exceed 90 days, the filing or the
effectiveness of a Registration Statement for a Demand Registration if, in the
good faith judgment of the management of the Company, such Demand Registration
is reasonably likely to adversely affect in any material respect any proposal or
plan by the Company to engage in any acquisition of assets or any merger,
amalgamation, consolidation, tender offer or similar transaction, or otherwise
would adversely affect in any material respect the business, assets, operations,
prospects or financial condition of the Company; provided, that the Company may
not effect such a postponement more than twice in any 360-day period. If the
Company so postpones the filing or the effectiveness of a Registration
Statement, the Shareholder will be entitled to withdraw such request and, if
such request is withdrawn, such registration request will not count as a
Registration Request for the purposes of Section 2(a). Except to the extent
prohibited by applicable law, the Company will pay all Registration Expenses
incurred in connection with any such non-completed registration.
(d)    Selection of Underwriters. If the Shareholder intends to distribute the
Registrable Securities covered by a Registration Request by means of an
underwritten offering, the Shareholder will so advise the Company in the
Registration Request (and, if so elected by the Shareholder, a Registration
Request may specify that the underwritten offering be conducted pursuant to the
Mandatory Shelf Registration Statement). In such event, the Company will have
the right to select the investment banker(s) and manager(s) to administer the
offering, provided that each such investment banker or manager is reasonably
satisfactory to the Shareholder. In connection with each underwritten Demand
Registration, the Company shall cause there to be Full Cooperation. Regardless
of whether the Shareholder elects to specify that the underwritten offering be

3



--------------------------------------------------------------------------------



conducted pursuant to the Mandatory Shelf Registration Statement or a separate
registration statement, the Shareholder shall be entitled to no more than three
underwritten offerings; and in no event shall the Shareholder be entitled to
request an underwritten offering until after the six month anniversary of the
date hereof.
(e)    Priority on Demand Registrations. If the managing underwriter advises the
Company that in its opinion the number of Registrable Securities (and, if
permitted hereunder, other securities requested to be included in such offering)
exceeds the number of securities that can be sold in such offering without
adversely affecting the marketability of the offering, including the price at
which the securities can be sold, the Company will include in such offering the
maximum number of securities that in the opinion of such underwriters can be
sold without adversely affecting the marketability of the offering, including
the price at which the securities can be sold, which securities will be so
included in the following order of priority: (i) first, the Registrable
Securities requested to be included therein by the Shareholder; and (ii) second,
other securities of the Company. Notwithstanding the foregoing, no employee of
the Company or any subsidiary thereof will be entitled to participate, directly
or indirectly, in any such registration to the extent that the managing
underwriter (or, in the case of an offering that is not underwritten, a
nationally recognized investment banking firm) determines in good faith that the
participation of such employee in such registration would adversely affect the
marketability or offering price of the securities being sold in such
registration.
(f)    Future Registration Rights. Except as provided in this Agreement, the
Company will not grant to any holder or prospective holder of any securities of
the Company registration rights with respect to such securities which conflict
in any material respect with the rights granted pursuant to this Section 2
without the prior written consent of the Shareholder; provided, that the
foregoing shall not prevent the Company from granting additional demand or piggy
back registration rights ranking equally with the rights set forth in this
Agreement, and any dilution of the registration rights herein resulting from any
such rights shall not be deemed to conflict with the rights set forth herein.
3.    Piggyback Registrations.
(a)    Right to Piggyback. At any time after the date hereof, whenever the
Company proposes to register Class A Common Stock, $0.01 par value, of the
Company (“Common Shares”) (other than pursuant to (i) registrations on Form S-8
or any similar form(s) solely for registration of securities in connection with
an employee benefit plan or dividend reinvestment plan, (ii) registrations on
Form S-4 or any similar form(s) solely for registration of securities in
connection with a business combination, (iii) a Demand Registration pursuant to
Section 2 or (iv) a Mandatory Shelf Registration Statement), whether for its own
account or for the account of one or more securityholders of the Company, and
the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities, the Company will give
prompt written notice to the

4



--------------------------------------------------------------------------------



Shareholder of its intention to effect such a registration and will include in
such registration all Registrable Securities with respect to which the Company
has received a written request for inclusion therein within 15 days after the
date of the Company’s notice (a “Piggyback Registration”). Once the Shareholder
has made such a written request, it may withdraw its Registrable Securities from
such Piggyback Registration by giving written notice to the Company and the
managing underwriter, if any, on or before the fifth (5th) day prior to the
anticipated effective date of such Piggyback Registration. The Company may
terminate or withdraw any registration initiated by it and covered by this
Section 3 prior to the effectiveness of such registration, whether or not the
Shareholder has elected to include Registrable Securities in such registration,
and except for the obligation to pay Registration Expenses pursuant to Section
3(c) the Company will have no liability to the Shareholder in connection with
such termination or withdrawal. A Piggyback Registration shall not be considered
a Demand Registration for purposes of Section 2 of this Agreement.
(b)    Underwritten Registration. If the registration referred to in Section
3(a) is proposed to be underwritten, the Company will so advise the Shareholder
in the written notice given pursuant to Section 3(a). In such event, the right
of the Shareholder to registration pursuant to this Section 3 will be
conditioned upon the Shareholder’s participation in such underwriting and the
inclusion of the Shareholder’s Registrable Securities in the underwriting, and
the Shareholder will (together with the Company and the other holders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. If the Shareholder disapproves of
the terms of the underwriting, it may elect to withdraw therefrom by written
notice to the Company and the managing underwriter.
(c)    Piggyback Registration Expenses. Except to the extent prohibited by
applicable law, the Company will pay all Registration Expenses in connection
with any Piggyback Registration, whether or not any registration or prospectus
becomes effective or final.
(d)    Priority on Primary Registrations. If a Piggyback Registration relates to
an underwritten primary offering on behalf of the Company, and the managing
underwriters advise the Company that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold without adversely affecting the marketability of the offering, including
the price at which such securities can be sold, the Company will include in such
registration the maximum number of securities that in the opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering, including the price at which such securities can be sold, which
securities will be so included in the following order of priority: (i) first,
the securities the Company proposes to sell, (ii) second, the Registrable
Securities requested to be included in such registration by the Shareholder and
(iii) third, other securities requested to be included in such registration.

5



--------------------------------------------------------------------------------



(e)    Priority on Secondary Registrations. If a Piggyback Registration relates
solely to an underwritten secondary registration on behalf of other holders of
the Company’s securities, and the managing underwriters advise the Company that
in their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold without adversely affecting
the marketability of the offering, including the price at which such securities
can be sold, the Company will include in such registration the maximum number of
securities that in the opinion of such underwriters can be sold without
adversely affecting the marketability of the offering, including the price at
which such securities can be sold, which securities will be so included in the
following order of priority: (i) first, (A) the securities requested to be
included therein by the holders requesting such registration and (B) the
Registrable Securities requested to be included therein by the Shareholder, pro
rata among such holders on the basis of the number of securities so requested to
be included therein owned by each such holder or in such other manner as they
may agree and (ii) second, other securities requested to be included in such
registration.
4.    Registration Procedures. Subject to Section 2(c), whenever the Shareholder
has requested that any Registrable Securities be registered pursuant to this
Agreement (or in connection with the Mandatory Shelf Registration Statement),
the Company will use its commercially reasonable efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended method of disposition thereof. Without limiting the generality of the
foregoing, the Company will, as expeditiously as commercially reasonable:
(a)    prepare and (except with respect to the Mandatory Shelf Registration
Statement) file with the SEC a Registration Statement with respect to such
Registrable Securities, make all required filings with the National Association
of Securities Dealers and thereafter use its commercially reasonable efforts to
cause such Registration Statement to become effective; provided, that before
filing a Registration Statement or any amendments or supplements thereto, the
Company will furnish to one firm of counsel selected by the Shareholder in
accordance with Section 5(b) copies of all such documents proposed to be filed.
The Company will not file any Registration Statement or amendment or
post-effective amendment or supplement to such Registration Statement to which
such counsel will have reasonably objected in writing on the grounds that such
amendment or supplement does not comply in all material respects with the
requirements of the 1933 Act or of the rules or regulations thereunder;
(b)    prepare and file with the SEC such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective for a period of either (i) not less than six months or, if such
Registration Statement relates to an underwritten offering, such longer period
as in the opinion of counsel for the underwriters a prospectus is required by
law to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer or (ii) such shorter period as will terminate when all of
the securities

6



--------------------------------------------------------------------------------



covered by such Registration Statement have been disposed of in accordance with
the intended methods of disposition by the Shareholder set forth in such
Registration Statement (but in any event not before the expiration of any longer
period required under the 1933 Act), and to comply with the provisions of the
1933 Act with respect to the disposition of all securities covered by such
Registration Statement until such time as all of such securities have been
disposed of in accordance with the intended methods of disposition by the
Shareholder set forth in such Registration Statement;
(c)    furnish to the Shareholder such number of copies, without charge, of such
Registration Statement, each amendment and supplement thereto, including each
preliminary prospectus, final prospectus, all exhibits and other documents filed
therewith and such other documents as the Shareholder may reasonably request
including in order to facilitate the disposition of the Registrable Securities
owned by the Shareholder;
(d)    use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the Shareholder reasonably requests and do any and all other
acts and things that may be necessary or reasonably advisable to enable the
Shareholder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by the Shareholder (provided, that the Company will
not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subsection,
(ii) subject itself to taxation in any such jurisdiction or (iii) consent to
general service of process in any such jurisdiction);
(e)    use its commercially reasonable efforts to cause all Registrable
Securities covered by such Registration Statement to be registered with or
approved by such other governmental agencies, authorities or self-regulatory
bodies as may be necessary or reasonably advisable in light of the business and
operations of the Company to enable the Shareholder to consummate the
disposition of such Registrable Securities in accordance with the intended
method or methods of disposition thereof;
(f)    immediately notify the Shareholder and any underwriter(s), at any time
when a prospectus relating thereto is required to be delivered under the 1933
Act, of the occurrence of any event which will have the result that, the
prospectus contains an untrue statement of a material fact or omits to state any
fact necessary to make the statements therein not misleading in the light of the
circumstances under which they were made;
(g)    notify the Shareholder (i) when the prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to such
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC for amendments or supplements

7



--------------------------------------------------------------------------------



to such registration statement or to amend or to supplement such prospectus or
for additional information and (iii) of the issuance by the SEC of any stop
order suspending the effectiveness of such registration statement or the
initiation of any proceedings for any of such purposes;
(h)    use its commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which Common Shares are
then listed;
(i)    provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement;
(j)    enter into such customary agreements (including underwriting agreements
with customary provisions) and take all such other actions as the Shareholder or
the underwriters, if any, reasonably request in order to expedite or facilitate
the disposition of such Registrable Securities (including, without limitation,
effecting a share split or a combination of shares);
(k)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months beginning with the first day of the Company’s
first full calendar quarter after the effective date of the Registration
Statement, which earnings statement will satisfy the provisions of Section 11(a)
of the 1933 Act and Rule 158 thereunder;
(l)    in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or ceasing trading of any
securities included in such Registration Statement for sale in any jurisdiction,
use its commercially reasonable efforts promptly to obtain the withdrawal of
such order;
(m)    enter into such agreements and take such other actions as the Shareholder
or the underwriters reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities, including, without limitation,
preparing for and participating in such number of “road shows” and all such
other customary selling efforts as the underwriters reasonably request in order
to expedite or facilitate such disposition;
(n)    if such registration relates to an underwritten offering, obtain a
comfort letter, addressed to the Shareholder (and, if such registration includes
an underwritten public offering to the underwriters of such offering), signed by
the Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by comfort letters;

8



--------------------------------------------------------------------------------



(o)    if such registration relates to an underwritten offering, provide a legal
opinion of the Company’s outside counsel, addressed to the underwriters of any
underwritten public offering,, with respect to the Registration Statement and
prospectus in customary form and covering such matters of the type customarily
covered by legal opinions of such nature;
(p)    if such registration relates to an underwritten offering, furnish to the
Shareholder such information and assistance as the Shareholder may reasonably
request in connection with any “due diligence” effort which the Shareholder
deems appropriate; and
(q)    use its commercially reasonable efforts to take or cause to be taken all
other actions, and do and cause to be done all other things, necessary or
reasonably advisable to effect the registration of such Registrable Securities
contemplated hereby.
The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus used in connection therewith, that refers to the
Shareholder by name, or otherwise identifies the Shareholder as the holder of
any securities of the Company, without the consent of the Shareholder, such
consent not to be unreasonably withheld or delayed; unless such disclosure is
required by law.
The Company may require the Shareholder to furnish the Company with such
information regarding the Shareholder and pertinent to the disclosure
requirements relating to the registration and the distribution of such
securities as the Company may from time to time reasonably request in writing.
5.    Registration Expenses.
(a)    Except as otherwise provided for herein, all expenses incidental to the
Company’s performance of or compliance with this Agreement, including, without
limitation, all registration and filing fees (including SEC registration and
National Association of Securities Dealers filing fees), fees and expenses of
compliance with securities or blue sky laws, word processing, duplicating and
printing expenses, messenger and delivery expenses, transfer agent’s and
registrar’s fees, cost of distributing prospectuses in preliminary and final
form, as well as any supplements thereto, and fees and disbursements of counsel
for the Company and all independent certified public accountants, underwriters
and other Persons retained by the Company (all such expenses, “Registration
Expenses”), will be borne by the Company. In addition, the Company will, in any
event, pay its internal expenses (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expenses of any annual audit or quarterly review, the expenses of
any liability insurance and the expenses and fees for listing the securities to
be registered on each securities exchange or automatic quotation system on which
similar securities issued by the Company are then listed (including the New York
Stock Exchange). Notwithstanding the foregoing, all Selling Expenses will be
borne by the holders

9



--------------------------------------------------------------------------------



of the securities so registered pro rata on the basis of the number of their
shares so registered.
(b)    In connection with the Mandatory Shelf Registration Statement, each
registration pursuant to Section 1 and each Piggyback Registration, the Company
will reimburse the Shareholder for reasonable fees and disbursements of one law
firm, chosen by the Shareholder, in an aggregate amount of up to $50,000.
6.    Indemnification.
(a)    The Company agrees to indemnify and hold harmless, and hereby does
indemnify and hold harmless, the Shareholder, its affiliates and their
respective officers, directors and partners and each Person who controls the
Shareholder (within the meaning of the 1933 Act) against, and pay and reimburse
such holder, affiliate, director, officer or partner or controlling person for
any losses, claims, damages, expenses, liabilities, joint or several, to which
such holder or any such affiliate, director, officer or partner or controlling
person may become subject under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon (i)
any untrue or alleged untrue statement of material fact contained in any
Registration Statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto, or any “issuer free writing prospectus” (as
defined in 1933 Act Rule 433), (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (iii) any violation or alleged violation by the Company
of any rule or regulation promulgated under the 1933 Act, the 1934 Act, the
National Association of Securities Dealers or any state securities laws
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, and the Company will pay and
reimburse the Shareholder and each such affiliate, director, officer, partner
and controlling person for the legal fees and expenses of one counsel, and any
other nonlegal expenses, actually and reasonably incurred by them in connection
with investigating, defending or settling any such loss, claim, liability,
action or proceeding or (iv) the failure to include, at the time of pricing any
offering, the information required by Sections 12(a)(2) and 17(a)(2) of the 1933
Act; provided, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, expense, liability (or action or
proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement or alleged untrue statement, or omission or alleged omission,
made in such Registration Statement, any such prospectus or preliminary
prospectus or any amendment or supplement thereto, or in any application, in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by the Shareholder expressly for use therein or by the
Shareholder’s failure to deliver, to the extent required by law and

10



--------------------------------------------------------------------------------



except to the extent such failure results from a failure by the Company to
comply with Section 4(f), a copy of the Registration Statement or prospectus or
any amendments or supplements thereto after the Company has furnished the
Shareholder with a sufficient number of copies of the same. In connection with
an underwritten offering, the Company, if requested, will indemnify such
underwriters, their officers and directors and each Person who controls such
underwriters (within the meaning of the 1933 Act) to at least the same extent as
provided above with respect to the indemnification of the Shareholder.
(b)    In connection with any Registration Statement in which the Shareholder is
participating, it will furnish to the Company in writing such information as the
Company reasonably requests for use in connection with any such Registration
Statement or prospectus and will indemnify and hold harmless the Company, its
directors and officers, each other Person who controls the Company (within the
meaning of the 1933 Act) and each underwriter (to the extent required by such
underwriter) against any losses, claims, damages, expenses, liabilities (or
actions or proceedings, whether commenced or threatened, in respect thereof),
joint or several, to which the Company or any such director or officer, any such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages, liabilities, actions or
proceedings arise out of or are based upon (i) any untrue or alleged untrue
statement of material fact contained in the Registration Statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or in
any application or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
made in such Registration Statement, any such prospectus or preliminary
prospectus or any amendment or supplement thereto, or in any application, in
reliance upon and in conformity with written information prepared and furnished
to the Company by the Shareholder expressly for use therein, and the Shareholder
will reimburse the Company and each such director, officer, underwriter and
controlling Person for any legal or any other expenses actually and reasonably
incurred by them in connection with investigating, defending or settling any
such loss, claim, liability, action or proceeding; provided, that the obligation
to indemnify and hold harmless will be individual and several to the Shareholder
and will be limited to the amount of net proceeds received by the Shareholder
from the sale of Registrable Securities pursuant to such Registration Statement.
(c)    Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying

11



--------------------------------------------------------------------------------



party will not be subject to any liability for any settlement made by the
indemnified party without its prior written consent (but such consent will not
be unreasonably withheld). An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. Failure to give prompt written notice shall not release the indemnifying
party from its obligations hereunder except to the extent that such indemnifying
party is materially prejudiced as a result of such failure to give notice.
(d)    The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.
(e)    If the indemnification provided for in this Section 6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
will contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relevant
fault of the indemnifying party and the indemnified party will be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
the amount the Shareholder will be obligated to contribute pursuant to this
Section 6(e) will be limited to an amount equal to the net proceeds to the
Shareholder of the Registrable Securities sold pursuant to the registration
statement which gives rise to such obligation to contribute (less the aggregate
amount of any damages which the Shareholder has otherwise been required to pay
in respect of such loss, claim, damage, expense, liability or action or any
substantially similar loss, claim, damage, expense, liability or action arising
from the sale of such Registrable Securities).
7.    Participation in Underwritten Registrations.

12



--------------------------------------------------------------------------------



(a)    The Shareholder may not participate in any registration hereunder that is
underwritten unless it (i) agrees to sell its Registrable Securities on the
basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to the terms of any over-allotment or “green shoe” option
requested by the managing underwriter(s); provided, that the Shareholder will
not be required to sell more than the number of Registrable Securities that it
has requested the Company to include in any registration), (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, and (iii) cooperates with the Company’s reasonable
requests in connection with such registration or qualification (it being
understood that the Company’s failure to perform its obligations hereunder,
which failure is caused by the Shareholder’s failure to cooperate, will not
constitute a breach by the Company of this Agreement).
(b)    The Shareholder agrees that, if it is participating in any registration
hereunder, upon receipt of any notice from the Company of the happening of any
event of the kind described in subsection 4(f) above, the Shareholder will
forthwith discontinue the disposition of its Registrable Securities pursuant to
the Registration Statement until it receives copies of a supplemented or amended
prospectus as contemplated by such Section 4(f). In the event the Company gives
any such notice, the applicable time period during which a Registration
Statement is to remain effective will be extended by the number of days during
the period from and including the date of the giving of such notice pursuant to
this Section 7(b) to and including the date when the Shareholder will have
received the copies of the supplemented or amended prospectus contemplated by
Section 4(f).
8.    Rule 144; Legend Removal.
(a)    Facilitation of Sales Pursuant to Rule 144. The Company covenants to the
Shareholder that to the extent it shall be required to do so under the 1934 Act,
the Company shall use its commercially reasonable efforts to (i) timely file the
reports required to be filed by it under the 1934 Act or the 1933 Act (including
the reports under Sections 13 and 15(d) of the 1934 Act referred to in
subparagraph (c)(1) of Rule 144), and (ii) make and keep public information
available as those terms are understood and defined in Rule 144 under the 1933
Act, all to the extent required from time to time to enable the Shareholder to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144. Upon the request of the
Shareholder in connection with its sale pursuant to Rule 144, the Company shall
deliver to such holder a written statement as to whether it has complied with
such requirements.

13



--------------------------------------------------------------------------------



(b)    Availability of Rule 144 Not Excuse for Obligations. The fact that the
Shareholder may become eligible to sell its Registrable Securities pursuant to
Rule 144 shall not (i) cause such Securities to cease to be Registrable
Securities or (ii) excuse the Company’s obligations set forth in this Agreement.
(c)    Upon request of the Shareholder, upon receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that
such legend is no longer required under the 1933 Act and applicable state laws,
the Company shall promptly cause any legend affixed to any Registrable
Securities to be removed from any certificate for any Registrable Securities,
including by providing any opinion of counsel to the Company that may be
required by the transfer agent to effect such removal.
9.    Lock Up Agreements.
(a)    In consideration for the Company agreeing to its obligations under this
Agreement, the Shareholder agrees in connection with any registration of the
Company’s securities (whether or not it is participating in such registration)
upon the request of the Company and the underwriters managing any underwritten
offering of the Company’s securities, not to effect (other than pursuant to such
registration) any public sale or distribution of Registrable Securities,
including, but not limited to, any sale pursuant to Rule 144, or make any short
sale of, loan, grant any option for the purchase of, or otherwise dispose of any
Registrable Securities, any other equity securities of the Company or any
securities convertible into or exchangeable or exercisable for any equity
securities of the Company without the prior written consent of the Company or
such underwriters, as the case may be, for such period of time (not to exceed
180 days) beginning on the effective date of such registration as the Company
and the underwriters may specify; provided, that nothing herein will prevent the
Shareholder entity that is a partnership or corporation from making a
distribution of Registrable Securities to the partners or shareholders thereof
that is otherwise in compliance with applicable securities laws, so long as such
distributees agree to be so bound; provided, further, that no such restrictions
shall in any way limit the Shareholder or any of its Affiliates in engaging in
any brokerage, investment advisory, financial advisory, anti-raid advisory,
principaling, merger advisory, financing, asset management, trading, market
making, arbitrage, investment activity and other similar activities conducted in
the ordinary course of its respective business. The Company agrees to use its
commercially reasonable efforts to work with the underwriters to limit any
lock-up period under this Section 9 to the minimum number of days that the
underwriters consider advisable.
10.    Term. This Agreement will be effective as of the date hereof and will
continue in effect thereafter until the earliest of (a) its termination by the
consent of the Shareholder or its successor(s) in interest, (b) the date on
which no Registrable Securities of the

14



--------------------------------------------------------------------------------



Shareholder (or any transferee thereof) remain outstanding and (c) the
dissolution, liquidation or winding up of the Company.
11.    Defined Terms. Capitalized terms when used in this Agreement have the
following meanings:
“1933 Act” means the Securities Act of 1933, as amended.
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
provided that, for purposes of this Agreement, the Company shall not be deemed
an Affiliate of the Shareholder, and the Shareholder shall not be deemed an
Affiliate of the Company. For purposes of this definition, when used with
respect to any Person, “control” means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and the terms “controlling” and
“controlled” have correlative meanings.
“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York are authorized or obligated
to close.
“Full Cooperation” means, in connection with any underwritten offering, where,
in addition to the cooperation otherwise required by this Agreement, (a) members
of senior management of the Company (including the chief executive officer and
chief financial officer) reasonably cooperate with the underwriter(s) in
connection therewith and make themselves reasonably available to participate in
“road-shows” and other customary marketing activities in such locations
(domestic and foreign) as reasonably recommended by the underwriter(s)
(including one-on-one meetings with prospective purchasers of the Registrable
Securities) and (b) the Company prepares preliminary and final prospectuses for
use in connection therewith containing such additional information as reasonably
requested by the underwriter(s) (in additional to the minimum amount of
information required by law, rule or regulation).
“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.
“Register,” “registered” and “registration” refers to a registration effected by
preparing and filing a Registration Statement in compliance with the 1933 Act,
and the declaration or ordering of the effectiveness of such Registration
Statement, and compliance with applicable state securities laws of such states
in which the Shareholder notifies the Company of its intention to offer
Registrable Securities.
“Registrable Securities” means (i) any Common Shares issued or delivered
pursuant to the Purchase Agreement or (ii) any equity securities or warrants
issued or issuable with respect to the securities referred to in the foregoing
clause (i) by way of conversion,

15



--------------------------------------------------------------------------------



exercise or exchange thereof or share dividend or share split or in connection
with a combination of shares, recapitalization, reclassification, merger,
amalgamation, arrangement, consolidation or other reorganization. As to any
particular securities constituting Registrable Securities, such securities will
cease to be Registrable Securities when (x) they have been effectively
registered or qualified for sale by prospectus filed under the 1933 Act and
disposed of in accordance with the Registration Statement covering them, (y)
subject to Section 8(b), such Registrable Security has been sold by the
Shareholder pursuant to Rule 144 under circumstances in which any legend borne
by such Registrable Security relating to restrictions on transferability
thereof, under the 1933 Act or otherwise, is removed by the Company; or (z) such
Registrable Security shall cease to be outstanding. For purposes of this
Agreement, a Person will be deemed to be a holder of Registrable Securities
whenever such Person has the right to acquire directly or indirectly such
Registrable Securities (upon conversion, exercise or exchange in connection with
a transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected.
“Registration Statement” means the prospectus and other documents filed with the
SEC to effect a registration under the 1933 Act.
“Rule 144” means Rule 144 under the 1933 Act or any successor or similar rule as
may be enacted by the SEC from time to time, as in effect from time to time.
“SEC” means the Securities and Exchange Commission.
“Selling Expenses” means all underwriting discounts, fees, selling commissions
and related out-of-pocket expenses of and underwriters and such underwriters’
counsel and transfer taxes applicable to the sale of Registrable Securities
hereunder.
12.    Miscellaneous.
(a)    No Inconsistent Agreements. Subject to Section 2(f), the Company will not
hereafter enter into any agreement with respect to its securities that is more
favorable or is inconsistent or conflicts with or violates the rights granted to
the Shareholder in this Agreement.
(b)    Adjustments Affecting Registrable Securities. The Company will not take
any action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of the Shareholder to include
its Registrable Securities in a registration or qualification for sale by
prospectus undertaken pursuant to this Agreement or which would adversely affect
the marketability of such Registrable Securities in any such registration or
qualification (including, without limitation, effecting a share split or a
combination of shares).
(c)    Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto will have the right to equitable relief,

16



--------------------------------------------------------------------------------



including specific performance and injunctive relief, in addition to all of its
other rights and remedies at law or in equity, to enforce the provisions of this
Agreement.
(d)    Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only by the written
consent of the Company and the Shareholder.
(e)    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns; provided, that the Shareholder may not assign or otherwise
transfer its rights or obligations under this Agreement to any other Person
without the prior written consent of the Company; provided, further, that no
such prior written consent shall be required for an assignment to an affiliate
of the Shareholder.
(f)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
(g)    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement.
(h)    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
(i)    Governing Law. This Agreement and the rights and duties of the parties
hereto hereunder shall be governed by and construed in accordance with laws of
the State of New York, without giving effect to its principles or rules of
conflict of laws to the extent such principles or rules are not mandatorily
applicable by statute and would require or permit the application of the laws of
another jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in any federal
or state court located in the County and State of New York, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereinafter have to the laying of the venue of any such
suit, action or proceeding which is

17



--------------------------------------------------------------------------------



brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 12(l) shall be deemed effective service of process on
such party.
EACH OF THE PARTIES HERETO HERBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
(j)    Further Assurances. Each of the parties hereto shall execute such
documents and other papers and perform such further acts as may be reasonably
required or advisable to carry out the provisions of this Agreement and the
transactions contemplated hereby.
(k)    Organizational Documents. Notwithstanding anything to the contrary
herein, all applicable provisions of the Company’s bylaws and certificate of
incorporation (the “Organizational Documents”) shall apply to this Agreement and
any actions taken hereunder as if set forth herein, and any conflict between the
Organizational Documents and this Agreement shall be resolved in favor of the
provisions of the Organizational Documents. If any conflict between this
Agreement and the Organizational Documents interferes in any material respect
with the exercise of any Registration Request or other right or remedy
hereunder, the Company shall use its commercially reasonable efforts to
facilitate the exercise of such Registration Request or other right or remedy
without conflict with the Organizational Documents.
(l)    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) the day following the day (except if not a Business Day then the next
Business Day) on which the same has been delivered prepaid to a reputable
national overnight air courier service, (c) when transmitted via e-mail
(including via attached pdf document) to the e-mail address set out below, if
the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid) or (d) the third
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case to the respective parties as
applicable, at the address, facsimile number or e-mail address set forth below:

18



--------------------------------------------------------------------------------



To the Company:
COTY INC.
350 Fifth Avenue, New York, NY 100018
Attention:    Chief Financial Officer – Mr. Patrice de Talhouet
E-mail:    Patrice_deTalhouet@cotyinc.com
with a copy (which shall not constitute notice to the Company) to:
COTY INC.
350 Fifth Avenue, New York, NY 100018
Attention:    General Counsel – Mr. Jules Kaufman
E-mail:    jules_kaufman@cotyinc.com


To the Shareholder:
MOUSSELUXE S.à.r.l.
14-16 rue Philippe II, L-2340 Luxembourg
Attention:    Mr. Charles Heilbronn
E-mail:    cheilbronn@moussepartners.com
with a copy (which shall not constitute notice to the Shareholder) to:
CHANEL INTERNATIONAL BV
Boerhaavelaan 22, Zoetermeer 2713 HX, The Netherlands
Attention:    Mr. Lawrence C Maisel
E-mail:    LARRY.MAISEL@chanelusa.com


; or to such other address as the party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
(m)    Entire Agreement. This Agreement, together with the Organizational
Documents, contains the entire agreement among the parties hereto with respect
to the subject matter hereof and supersedes and replaces all other prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof.
(n)    No Waivers; Third Party Beneficiary Rights. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law. Nothing in this Agreement,
express or implied, is intended to confer on any Person (other than the parties
hereto and any permitted transferee under Section 12(e) hereof) its heirs,
successors, legal

19



--------------------------------------------------------------------------------



representatives or permitted assigns, any rights, remedies, obligations or
liabilities under this Agreement.


[Remainder of this page left intentionally blank.]

20



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.
Company


COTY INC.




By:    /s/ Jules Kaufman            
Name:    Jules Kaufman
Title:    SVP, General Counsel




Shareholder




MOUSSELUXE S.À.R.L.




By:    /s/ Charles Heilbronn            
Name:    Charles Heilbronn
Title:    Manager and Attorney in Fact



21

